Citation Nr: 0304555	
Decision Date: 03/13/03    Archive Date: 03/24/03

DOCKET NO.  97-08 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) due to tobacco use in service.

2.  Entitlement to service connection for coronary artery 
disease (CAD) due to tobacco use in service.

3.  Entitlement to an initial evaluation higher than 20 
percent for an unstable sternum.

4.  Entitlement to compensation under the provisions of 38 
U.S.C.A. Section 1151 for nerve damage and loss of use of the 
penis as a result of an August 1998 implantation of a 
malleable penis prosthesis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from June 1948 to February 
1950, and again from September 1950 to November 1951.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from three different rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which denied the benefits sought on appeal.  
Entitlement to a higher initial evaluation for an unstable 
sternum was originally before the Board in December 1997, and 
was remanded for additional development.  All of the issues 
currently on appeal were before the Board in March 2001, but, 
again, remand was required.  A review of the claims folder 
reveals that all requested development was performed by the 
RO and the issues on appeal are properly before the Board for 
adjudication.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran did not develop COPD or CAD in service or as 
a consequence of his periods of active service.

3.  The veteran did not develop CAD within one year of his 
discharge from service.

4.  The veteran began smoking cigarettes during service.

5.  The veteran's inservice cigarette smoking did not 
directly cause COPD or CAD.

6.  The veteran's nicotine dependence is not the proximate 
cause of his currently diagnosed COPD and CAD.

7.  The veteran experienced nonunion of the sternum with 
occasional pain with activity following an October 1990 
coronary artery bypass graft procedure.  

8.  As of December 18, 2002, the veteran's sternum showed 
firm, fibrous healing and there was only one area of minor 
discomfort with no disability.

9.  The veteran's complaints of nerve damage and loss of use 
of his penis are due to organic impotence and are not deemed 
to be additional disability caused by hospital care, medical 
or surgical treatment, or examination furnished the veteran 
by VA. 


CONCLUSIONS OF LAW

1.  Chronic obstructive pulmonary disease was not incurred in 
or aggravated by active service, caused by inservice smoking, 
nor was it proximately caused by nicotine dependence that 
began in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2002).

2.  Coronary artery disease was not incurred in or aggravated 
by active service, did not manifest to a degree of ten 
percent within the one year presumptive period, was not 
caused by inservice smoking, nor was it proximately caused by 
nicotine dependence which began in service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 1133 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309(a), 3.310 (2002).

3.  The criteria for an initial evaluation higher than 20 
percent for an unstable sternum have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.0, 
4.27, 4.40, 4.45, 4.71, 4.71a, Diagnostic Code 5203 (2002).

4.  The criteria for a compensable evaluation for an unstable 
sternum have not been met as of December 18, 2002.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.0, 
4.27, 4.40, 4.45, 4.71, 4.71a, Diagnostic Code 5203 (2002).

5.  The veteran does not have an additional disability caused 
by hospital care, medical or surgical treatment, or 
examination furnished by VA in connection with an August 1989 
implantation of a malleable penile prosthesis.  38 U.S.C.A. 
§ 1151 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset of this decision, the Board notes that it has 
given consideration to the provisions of the Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) [codified as amended at 38 U.S.C.A. § 5100 
to 5107 (West 2002)].  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA benefits.  
It also redefines the obligations of VA with respect to its 
duty to assist a claimant in the development of a claim.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (August 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  Also see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal and for the reasons expressed immediately below finds 
that the development of the claims on appeal has proceeded in 
accordance with the provisions of the law and regulations. 

VA has a duty under the VCAA to notify the veteran and his or 
her representative of any information and evidence needed to 
substantiate and complete a claim as well as to inform the 
veteran as to whose responsibility it is to obtain the needed 
information.  The veteran was informed of the requirements of 
the VCAA specifically and in detail in the Board's March 2001 
remand, in a May 2001 letter, and in a January 2003 
supplemental statement of the case.  The Board finds that the 
information provided to the veteran specifically satisfied 
the requirements of 38 U.S.C.A. Section 5103 in that the 
veteran was clearly notified of the evidence necessary to 
substantiate his claims and the responsibilities of the 
parties in obtaining evidence.  Under these circumstances, 
the Board finds that the notification requirement of the VCAA 
has been satisfied.  

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  After reviewing the record, the Board finds that VA 
has complied with the VCAA's duty to assist by aiding the 
veteran in obtaining medical evidence, affording him three 
physical examinations, and by requesting specific medical 
opinions regarding the issues on appeal.  It appears that all 
known and available medical records relevant to the issues on 
appeal have been obtained and are associated with the 
veteran's claims file, and the veteran does not appear to 
contend otherwise.  Furthermore, the Board notes that the 
veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
the veteran's claims.  The veteran testified before an RO 
hearing officer in September 1996, and again in October 2000, 
and has actively participated in the development of his 
claims on appeal.  Thus, the Board finds that VA has done 
everything reasonably possible to notify and to assist the 
veteran and that no further action is necessary to meet the 
requirements of the VCAA and the applicable regulatory 
changes published to implement that statute.  


I.
Service Connection

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The 
mere fact of an in-service injury is not enough; there must 
be evidence of a chronic disability resulting from that 
injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disease or injury.  See 38 C.F.R. § 3.310(a).

The veteran seeks service connection for coronary artery 
disease, which is deemed to be a chronic disease under 
38 C.F.R. Section 3.309(a).  Because coronary artery disease 
is a chronic disease, service connection may be granted under 
38 C.F.R. Section 3.307(a)(3) if the evidence shows that the 
disease manifest to a degree of ten percent or more within 
one year from the date of separation from service.  See 
38 C.F.R. § 3.307.  Separation from service is defined as the 
veteran's discharge date.  See 38 C.F.R. § 3.307(a)(2).  
Therefore, because the veteran was discharged from service in 
February 1950 and again in November 1951, the evidence must 
show that his chronic disease manifest to a degree of ten 
percent by November 1952, in order for service connection to 
be granted based upon a presumptive period.  There is no 
statutory or regulatory provision to allow for an extension 
of a presumptive period.

The veteran submitted a claim in July 1994, alleging 
entitlement to service connection for COPD and CAD as 
consequences of his smoking cigarettes during his periods of 
active service and his becoming nicotine-dependent.  Claims 
of this nature that were received prior to June 9, 1998, may 
be allowed upon a showing of either (1) a disease or injury 
resulting in disability or death that was a direct result of 
tobacco use during service, e.g., damage to a veteran's 
lungs by inservice smoking gave rise to lung cancer, or (2) 
a veteran's nicotine dependence, which began during service, 
and resulting tobacco use being the proximate cause of the 
disability or death which is the basis of the claim.  See 
38 C.F.R. § 3.300(a); VA General Counsel Precedential 
Opinion, (VAOPGCPREC) 19-97.

The unrefuted evidence of record is that the veteran began 
smoking cigarettes during his active service in 
approximately 1949, that he smoked about one carton of 
cigarettes per week while in the service and two cartons of 
cigarettes per week after his discharge from service, and 
that the veteran was diagnosed as having COPD and CAD in 
approximately 1989 and stopped smoking shortly thereafter.  
His diagnoses of heart and lung problems have not changed 
since he stopped smoking cigarettes and there is no medical 
opinion of record attributing the veteran's lung and heart 
problems to his years of smoking cigarettes.  The veteran is 
currently diagnosed as having COPD and CAD.

Although all of the veteran's service medical records are 
not available as they were destroyed in a fire at the 
National Personnel Records Center in 1974, the veteran does 
not assert that he experienced any symptoms of either heart 
disease or lung disease during service.  It is also noted 
that Social Security Administration records were destroyed 
prior to VA's request for copies of those records.  The 
veteran was apparently granted Social Security 
Administration benefits in August 1996.  In light of the 
fact that the Social Security Administration claim was 
adjudicated in excess of forty years after the last date of 
separation from service or the last date within any 
presumptive period provided by law, the Board finds that the 
absence of these records creates no inference as to any fact 
favorable to the current claim.  

The veteran filed a claim for compensation benefits in May 
1990.  At that time he listed his disabilities as including 
emphysema "1988."

Upon VA examination in August 1990, the veteran was 
diagnosed as having COPD and it was noted that he had 
moderate obstruction.  His lungs were clear upon 
examination.  A one hundred pack year smoking habit was 
reported, but the examiner did not opine as to the etiology 
of the veteran's lung disease.

The veteran underwent VA examination again in December 1995 
and complained of chronic shortness of breath and a chronic 
productive cough.  He related taking various medications for 
COPD.  A history of gastroesophageal reflux disease (GERD) 
was also noted and that the veteran was found to have 
esophageal erosions in an upper gastrointestinal study 
performed in 1994.  The veteran related having occasional 
anginal pain relieved by nitroglycerin.  Following a 
complete examination and review of the veteran's claims 
folder, the examiner diagnosed arteriosclerotic heart 
disease, COPD and GERD.  An opinion as to etiology of the 
diagnosed diseases was not rendered.

In December 2002, the veteran underwent VA examination.  The 
examiner not only examined and questioned the veteran about 
his smoking habits, he also reviewed the veteran's complete 
claims folder.  The examiner diagnosed coronary artery 
disease with occlusion requiring coronary artery bypass 
grafting in October 1990.  He opined that the causes of the 
veteran's coronary artery disease were dyslipidemia with a 
high triglyceride level and genetic factors.  The VA 
examiner also diagnosed chronic obstructive bronchopulmonary 
disease; it was noted to be classic, secondary to genetic 
factors, chronic smoking, and GERD.  The examiner opined 
that it was below a five percent probability that the 
veteran's smoking during service was responsible for his 
current cardiac and lung problems and that although smoking 
was certainly a risk factor in the development of COPD, 
there was no evidence to suggest that the veteran's years of 
smoking was a higher risk factor in his development of COPD 
than genetics and GERD.  The examiner pointed out that many 
individuals smoke cigarettes and never develop COPD and that 
GERD is almost always present in individuals with COPD.

The Board notes at this juncture that the veteran's 
statements regarding his belief that his years of smoking 
caused his current lung and heart disabilities are considered 
credible, especially in light of the generally accepted 
medical proposition that smoking cigarettes is harmful to 
one's overall health.  The medical opinion of record 
associated with his specific disabilities, however, is that 
his nicotine habit was at most only one risk factor in the 
development of his lung disease.  Moreover, it was not even 
the most prominent of his specific risk factors.  As the 
physician pointed out, smoking does not inevitably produce 
COPD, whereas nonservice connected GERD has a much higher 
correlation to the development of COPD than smoking.  In sum, 
this opinion does not indicated that there is at least an 
approximate equal probability that there is or there is not a 
relationship of smoking to the development of the veteran's 
current lung disease.  Clearly, the physician indicates that 
there is only a very small probability of a causal 
relationship between smoking during the period of service and 
a current lung disability.  The medical opinion is further 
that his heart disease was caused by factors other than 
either his inservice smoking or his years of smoking 
cigarettes subsequent to service.  As such, the veteran's 
statements that his smoking, which  began during service, 
caused the development of both his COPD and CAD, are 
insufficient standing on their own to establish such a 
relationship.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992) (Laypersons are not competent to offer medical 
opinions).

Consequently, given the evidence as outlined above, the 
Board finds that there is no credible evidence of the 
veteran having developed COPD or CAD during service or 
within one year of his discharge from service, that the 
veteran's inservice smoking did not directly cause or 
aggravate the development of COPD or CAD, and, while the 
veteran's nicotine dependence may have started during 
service, there is not at least an approximately equal 
probability it is or is not the proximate cause of his 
currently diagnosed COPD and CAD.  Accordingly, the 
veteran's claims of entitlement to service connection for 
COPD and CAD are denied.

II.
Increased Disability Evaluation

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and a higher 
initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  Consideration must also be given to a longitudinal 
picture of the veteran's disability to determine if the 
assignment of separate ratings for separate periods of time, 
a practice known as "staged" ratings, is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran was granted entitlement to compensation for an 
unstable sternum in a May 1996 rating decision and a 20 
percent disability evaluation was assigned thereto using the 
rating criteria of 38 C.F.R. Section 4.71a, Diagnostic Code 
5203.  Diagnostic Code 5203 allows for the assignment of a 20 
percent evaluation when there is evidence of either 
dislocation or nonunion with loose movement of the clavicle 
or scapula.  A 10 percent evaluation is assigned when there 
is evidence of nonunion of the clavicle or scapula without 
loose movement or malunion of the clavicle or scapula.  This 
rating criteria has been employed as there is no diagnostic 
code that sets forth criteria for assigning disability 
evaluations for an unstable sternum.  When an unlisted 
condition is encountered, it is permissible to rate that 
condition under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology, are closely analogous.  See 
38 C.F.R. § 4.20.  

The veteran underwent VA examination in December 1995, and 
complained of chronic soreness in the sternal area with 
occasional popping; coughing aggravated the sensation.  The 
examiner noted that the veteran had indeed experienced 
separation of the sternum following an October 1990 coronary 
artery bypass graft, as evidenced by the October 1991 
rewiring of the sternum.  X-rays revealed that all sternal 
sutures were broken, but did not show sternal separation.  As 
such, the examiner diagnosed continued soreness in the region 
below the lower sternum aggravated by coughing and opined 
that the disability did not appear to be greatly 
incapacitating.

In September 1996, the veteran appeared and testified before 
an RO hearing officer that he did not participate in any 
treatment for his unstable sternum because he was told that 
there was nothing further that could be done.  He stated that 
he experienced a pinching sensation with movement, that the 
separation and pinching happened fairly often, and that he 
had to be very careful when he raised his arms because that 
almost always resulted in a pinching sensation.  

Upon VA examination in January 1999, the veteran complained 
of continued severe pain in the sternal area with movement.  
He described a separation of the sternal plates resulting in 
a pinching of the soft tissue.  Again, x-rays did not 
identify sternal separation.

The veteran underwent VA examination again on December 18, 
2002.  He reported that he no longer experienced the pinching 
sensation in his sternal area and only had one small spot the 
size of a fingerprint that was occasionally painful.  The 
examiner stated that the veteran very credibly related that 
he no longer experienced problems associated with an unstable 
sternum.  Upon examination, there was no motion found in the 
two sides of the previously cut sternum.  As such, the 
examiner opined that healing must have taken place since the 
previous examination.  The diagnostic impression was status-
post internal breakdown of sternal repair; status-post repeat 
closure of the sternum followed by some previous instability; 
firm, fibrous healing evident plus only an area of minor 
discomfort occasionally with no constant pain and no 
disability.

Given the evidence as outlined above, the Board finds that 
the highest schedular evaluation for an unstable sternum is 
the 20 percent rating that was initially assigned based on 
evidence of nonunion of the sternal plates and that this 
evaluation is the most appropriate for the veteran's 
disability through December 18, 2002.  Specifically, even 
though x-rays did not show sternal separation, the veteran 
had consistent complaints of a pinching sensation in the 
chest suggestive of a nonunion of the plates.  Although there 
were no loose movements found upon examination and it was 
noted in 1995 that the disability was not particularly 
incapacitating, the Board has resolved all reasonable doubt 
in favor of the veteran in finding that the criteria for a 20 
percent evaluation under Diagnostic Code 5203 were initially 
met because the disability caused by nonunion of the sternal 
plates appears to be comparable to the disability caused by 
nonunion with loose movement or dislocation of the clavicle 
or scapula.

In an effort to determine if there are any other diagnostic 
codes which would offer a higher initial evaluation for the 
veteran's unstable sternum, the Board considered the 
limitation of motion criteria of Diagnostic Code 5201 as the 
veteran's request for a higher initial evaluation is based 
upon his complaints of pain with movement.  38 C.F.R. 
Sections 4.40 and 4.45 require the Board to consider a 
veteran's pain, swelling, weakness, and excess fatigability 
when determining the appropriate evaluation for a disability 
using the limitation of motion diagnostic codes.  See Johnson 
v. Brown, 9 Vet. App. 7, 10 (1996).  The United States Court 
of Appeals for Veterans Claims (Court) interpreted these 
regulations in DeLuca v. Brown, 8 Vet. App. 202 (1995), and 
held that all complaints of pain, fatigability, etc., shall 
be considered when put forth by a veteran.  In accordance 
therewith, the veteran's reports of pain have been considered 
in conjunction with the Board's review of the limitation of 
motion diagnostic codes.  Unfortunately, because there is no 
objective evidence to suggest that the veteran was at any 
time limited in his ability to lift his arms at a level 
midway between his side and shoulder level, an evaluation 
higher than 20 percent may not be assigned under Diagnostic 
Code 5201.  It is noted that the veteran reported that he had 
to be careful when lifting his arms, but never suggested that 
he could not lift his arms.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors that would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

The veteran does not assert that his unstable sternum caused 
total unemployable and he has not identified any specific 
factors that may be considered to be exceptional or unusual 
in light of VA's schedule of ratings.  The veteran has not 
required frequent periods of hospitalization for sternal 
instability and treatment records are void of any finding of 
exceptional limitation beyond that contemplated by the 
schedule of ratings.  The Board does not doubt that 
limitation caused by a separating sternum would have an 
adverse impact on employability; however, loss of industrial 
capacity is the principal factor in assigning schedular 
disability ratings.  See 38 C.F.R. §§ 3.321(a) and 4.1.  38 
C.F.R. Section 4.1 specifically states: "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  See also Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  Consequently, the Board finds 
that the 20 percent disability evaluation initially assigned 
for the veteran's unstable sternum more than adequately 
reflects the disability picture presented from 1995 to 
December 18, 2002.  As of December 18, 2002, however, the 
veteran did not present with any disability due to his 
previously unstable sternum.  He had no complaints of 
limitation and there was evidence of firm, fibrous healing of 
the sternum.  The veteran's complaint of one small area of 
occasional discomfort does not reflect limitation and/or 
disability of any kind.  Accordingly, the Board finds that 
staged ratings are required in that as of December 18, 2002, 
a noncompensable evaluation must be assigned, as there is no 
evidence of limitation due to the previously unstable 
sternum.  Therefore, the veteran's request for a higher 
initial evaluation for an unstable sternum is denied, the 20 
percent initial evaluation is continued, and a noncompensable 
evaluation is assigned as of December 18, 2002.

III.
38 U.S.C.A. Section 1151 Claim

38 U.S.C.A. Section 1151 provides that where any veteran 
shall have suffered an injury, or an aggravation of an 
injury, as the result of hospitalization, medical or surgical 
treatment, not the result of such veteran's own willful 
misconduct, and such injury or aggravation results in 
additional disability or in death, disability compensation 
shall be awarded in the same manner as if such disability, 
aggravation, or death were service-connected.  See also 38 
C.F.R. 3.358 (1995).  

On March 16, 1995, amended VA regulations were published to 
conform with the United States Supreme Court's decision in 
Gardner v. Brown, 115 S.Ct. 552 (1994).  Specifically, 
Section (c)(3) of 38 C.F.R. 3.358 was amended to remove the 
"fault" requirement that was struck down by the Supreme 
Court.  38 C.F.R. Section 3.358(c)(1) provides that "[i]t 
will be necessary to show that the additional disability is 
actually the result of such disease or injury or an 
aggravation of an existing disease or injury and not merely 
coincidental therewith."  38 C.F.R. Section 3.358(b)(2) 
provides that compensation will not be payable for the 
continuance or natural progress of disease or injuries.  And, 
38 C.F.R. Section 3.358(c)(3) now provides that 
"[c]ompensation is not payable for the necessary consequences 
of medical or surgical treatment or examination properly 
administered with the express or implied consent of the 
veteran, or, in appropriate cases, the veteran's 
representative.  'Necessary consequences' are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered."

Under the revised 38 C.F.R. Section 3.358(c)(3), compensation 
is precluded where disability (1) is not causally related to 
VA hospitalization or medical or surgical treatment, or (2) 
is merely coincidental with the VA hospitalization or medical 
or surgical treatment, or (3) is the continuance or natural 
progress of diseases or injuries for which VA hospitalization 
or medical or surgical treatment was authorized, or (4) is 
the certain or near certain result of the VA hospitalization 
or medical or surgical treatment.  Where a causal connection 
exists, there is no willful misconduct, and the additional 
disability does not fall into one of the above-listed 
exceptions, the additional disability will be compensated as 
if service connected.

In August 1998, the veteran underwent implantation of a 
malleable penis prosthesis due to a history of erectile 
dysfunction.  His treatment notes show that he requested a 
semi-rigid prosthesis placement and acknowledged the risks 
involved with surgery, including the persistence or 
recurrence of his pre-implantation condition, failure of the 
prosthesis, and injury to nerves.  

Post-surgical notes reveal that the shaft of the veteran's 
penis was burned during the surgery; otherwise, the procedure 
was unremarkable.  The burn wound was treated and eventually 
healed.  In March 1999, however, the veteran requested 
compensation for nerve damage and loss of use of his penis as 
a consequence of the 1998 implantation surgery and burn to 
his penis.  He asserts that he has no sensation in his penis, 
that he can no longer achieve an erection, and has basically 
lost the use of his penis.

In October 2000, the veteran appeared and testified before an 
RO hearing officer that he was told by a physician at the 
University of Texas that the loss of sensation in his penis 
was a result of the burn that occurred during implant 
surgery.  He stated that he had no sensation in the penis, 
but could occasionally feel soreness in the penile skin.  The 
veteran advised that he would submit a statement from his 
treating neurologist.  Shortly after the RO hearing, the 
veteran submitted a statement from a VA neurologist dated in 
October 2000.  Thee neurologist opined that burning of the 
shaft of the penis was not an expected risk of the 
implantation procedure and that burning of the skin could 
cause nerve damage.  He opined, however, that loss of 
sensation in the head of the penis is not caused by a burn 
injury to the skin along the shaft of the penis.  The 
neurologist stated that the etiology of the veteran's loss of 
sensation is hard to define, especially in light of the fact 
that the veteran also experienced abnormal sensation in other 
parts of his body.  It was recommended that the veteran 
undergo further examination.

In December 2002, the veteran underwent VA examination and 
related continued loss of sensation in his penis as well as 
erectile dysfunction.  Following a complete examination and 
review of the veteran's claims folder, the examiner opined 
that the veteran had an organic impotence that was 
constitutional and not caused by a penile prosthesis or 
superficial burn to the shaft of the penis.  The examiner 
specifically opined that the superficial burn incident did 
not cause anesthesia or pain in the glans penis.

Given the evidence as outlined above, the Board finds that 
there was no additional disability caused by hospital care, 
medical or surgical treatment, or examination furnished by 
VA.  The veteran had complaints of erectile dysfunction prior 
to the August 1998 surgical implantation of a malleable penis 
prosthesis and he continues to have complaints of erectile 
dysfunction.  Although he complains of nerve damage and loss 
of use of his penis as a result of the 1998 surgery, medical 
evidence clearly shows that the veteran's current complaints 
are constitutional and not the result of treatment.  The 
superficial burn to the shaft of the penis, while not an 
expected event during surgery, did not cause the veteran's 
current complaints of loss of sensation and/or loss of use of 
the penis.  Consequently, the Board finds that the veteran's 
complaints of nerve damage and loss of use of his penis are 
due to organic impotence and are not deemed to be additional 
disability caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran by VA 
warranting compensation under 38 U.S.C.A. Section 1151.  
Therefore, the veteran's claim for Section 1151 compensation 
for disabilities of the penis is denied.




ORDER

Service connection for chronic obstructive pulmonary disease, 
to include as due to tobacco use in service, is denied.

Service connection for coronary artery disease, to include as 
due to tobacco use in service, is denied.

An initial disability evaluation higher than 20 percent for 
an unstable sternum is denied.

A noncompensable disability evaluation for an unstable 
sternum is assigned as of December 18, 2002, subject to the 
laws and regulations governing the award of monetary 
benefits.

Compensation under 38 U.S.C.A. Section 1151 for nerve damage 
and loss of use of the penis as a result of an August 1998 
implantation of a malleable penis prosthesis is denied.


	                        
____________________________________________
	Richard B. Frank
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

